The following is an examiner’s statement of reasons for allowance: 
None of the references of record teaches or suggests the claimed integrated dewar cooler system including contact layer comprises individual sections which are separate from each other in a direction across the photo-detector, each section corresponding to an individual detector element, wherein the barrier layer extends past the individual sections of the contact layer in the direction across the photo-detector, and is monolithically provided for each of the individual detector elements, thereby passivating the photo-detector during operation by blocking the flow of majority carriers to exposed surfaces of said barrier layer as recited in claim 1.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN H NGUYEN whose telephone number is (571)272-1694.  The examiner can normally be reached on 5:30-3:30 M-Th.

Signed:

/TUAN H NGUYEN/Primary Examiner, Art Unit 3991                                                                                                                                                                                                        
Conferees:
/Minh Nguyen/			
Primary Examiner			
CRU, AU 3991	


/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991